DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “exhibits a reduced or eliminated formation of a surface film after exposure to air” in claim 1 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what the cheese sauce product should be compared to in order to determine that the formation of a surface film has been reduced.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gamay et al. (U.S. 2009/0186129 A1) as evidenced by Kratochvil (U.S. 4,684,533).
Regarding claim 1, Gamay et al. discloses a cheese sauce product comprising a cheese composition that is non-solid at room temperature, a liquid ([0015], where a combination of cheese solids and water is considered to be equivalent to a cheese composition that is non-solid at room temperature and a liquid), and buttermilk solids ([0015], [0019]). Kratochvil discloses that buttermilk solids comprise phospholipids that function as emulsifiers (C4, L11-L16; C9, L15-L17).
Gamay et al. does not explicitly disclose the cheese sauce as exhibiting a reduced or eliminated formation of a surface film after exposure to air.
However, MPEP 2112.01 II states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has 
As for claim 2, Gamay et al. discloses that the cheese sauce is suitable for packaging in various pouches or other types of packaging intended for use by consumers ([0039]). Since such packages would be opened at room temperature (~25°C), the claimed limitation that the temperature of the cheese sauce is exposed to a temperature of about 20°C-60°C would be obvious to a skilled practitioner.
As for claim 3, Gamay et al. discloses the inclusion of buttermilk solids ([0019]), which Kratochvil discloses comprise phospholipids (C4, L11-L16; C9, L15-L17). Claim 3 is a product claim, where the limitation that the composition comprises “a phospholipid-protein complex derived from buttermilk” implicitly includes process limitations. MPEP 2113 I states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” Whether phospholipid-protein complexes are derived from buttermilk or simply present due to being initially present in the buttermilk component is of no consequence to the claimed product. The claim merely requires the presence of such components in the cheese 
As for claim 4, the same analysis as detailed previously in relation to claim 3 relating to a product-by-process claim applies as well. The claimed limitation that the phospholipids are “isolated” is of no consequence in the final cheese sauce product; the phospholipids may be present as isolated components or as part of the added buttermilk solids. Further, since no amount of phospholipid emulsifier composition is required in the cheese sauce and the cheese sauce product is what actually under consideration, the amount of “isolated” phospholipids in the phospholipid emulsifier composition is of no consequence. In other words, any amount of “isolated” phospholipids in the phospholipid emulsifier composition would be obvious due to it being directed to an intermediate product that may be included in any amount of the finished product.
As for claim 5, the same analysis pertaining to claim 1 regarding the inherency of the reduced tendency to form a surface film based on the presence of phospholipids in buttermilk solids applies as well, regardless of the time during which the product is exposed to air. The claimed limitation that the cheese sauce product exhibits reduced formation of surface film about 2 hours after exposure to air is thus considered obvious.
As for claim 6, no required time period is required. Thus, an absence of any film formation after a single instance of stirring the product would at least be obvious to the extent that no film formation would occur immediately upon cessation of stirring.
As for claim 7, Gamay et al. discloses the buttermilk solids component as being present in the cheese sauce product at a concentration in the range of about 0.5-5 wt.% (specifically, about 1-25 wt.%) ([0019]-[0020]).
As for claim 8, Gamay et al. discloses the liquid comprises about 20-55 wt.% of the cheese sauce product (specifically, about 20-60 wt.%) ([0021]).
As for claim 9, Gamay et al. discloses the cheese composition comprises about 40-50 wt.% of the cheese sauce product (specifically, cheese solid in an amount of 10 wt.% plus water in an amount of 20-60 wt.%) ([0015], [0021]), where the lack of any distinction between the “cheese composition” and the “liquid” in claim 1 renders the disclosure of the cheese solids/water combination in Gamay et al. adequate to deem the claimed “cheese composition” concentration obvious.
As for claim 10, Gamay et al. discloses that various salts may be used, including sodium chloride and monosodium phosphate ([0026]-[0027]), such that the presence of disodium phosphate is considered optional. As such, the exclusion of disodium and/or trisodium phosphates is considered obvious.
As for claim 11, Gamay et al. discloses that various texture additives/fillers may be used ([0023]-[0024]), such that the presence of guar gum and xanthan gum is considered optional. As such, the exclusion of guar gum or xanthan gum is considered obvious.
As for claim 12, Gamay et al. discloses the cheese sauce as further comprising buttermilk powder ([0019]).
 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gamay et al. (U.S. 2009/0186129 A1) in view of Kratochvil (U.S. 4,684,533) and Rivera et al. (U.S. 2012/0052181 A1).
Regarding claim 13, Gamay et al., as evidenced by Kratochvil, discloses the cheese sauce product of claim 1.
Gamay et al. does not disclose the phospholipid emulsifier composition as being a phospholipid extract derived from a sunflower, soy, or canola-based product.
However, Kratochvil discloses that buttermilk solids comprise phospholipids that function as emulsifiers (C4, L11-L16; C9, L15-L17) in a cheese product (Abstract). Rivera et al. discloses a cheese product comprising phospholipids ([0009]), wherein the phospholipids may be obtained from soy ([0030]).
It would have been obvious to one having ordinary skill in the art to utilize phospholipid derived from soy. First, Gamay et al. discloses that the cheese sauce may comprise emulsifiers ([0015]), noting mono- and di-glycerides as examples ([0025]). MPEP 2144.06 II indicates that the substitution of equivalents known for the same purpose is prima facie obvious. Since Kratochvil discloses that suitable emulsifiers may include mono- and diglycerides or buttermilk powder (C4, L11-L17) and Rivera et al. discloses that emulsifiers may include buttermilk powder or soy ([0030]), the use of soy phospholipids as the emulsifier of Gamay et al. would be obvious to a skilled practitioner, due to all the listed components being known for use as emulsifiers in cheese products.
Claims 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gamay et al. (U.S. 2009/0186129 A1) in view of Kratochvil (U.S. 4,684,533).
Regarding claim 14, Gamay et al. discloses a method comprising mixing a cheese composition that is non-solid at room temperature ([0032]) with a liquid to form a cheese sauce ([0033]), and mixing an emulsifier composition with the cheese sauce to form the cheese sauce product ([0032], glycerides), wherein the emulsifier composition constitutes about 0.5-5 wt.% of the cheese sauce product (specifically, about 0.1-5 wt.%) ([0025]).
Gamay et al. does not explicitly disclose the method as being for preventing the formation of a surface film on the cheese sauce product or the emulsifier as being a phospholipid emulsifier.
Regarding the formation of a film, though, MPEP 2111.02 I states: “Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation.” The claimed phrase in the preamble that the method is “of preventing the formation of a surface film on a cheese sauce product” is interpreted as not appreciably limiting the claimed invention, since the claim does not require exposing the cheese sauce to any conditions that would foster the formation of such a surface film. As such, the phrase is not considered a claim limitation that actually limits the claimed method.
Regarding the phospholipid emulsifier, Kratochvil discloses that buttermilk solids comprise phospholipids that function as emulsifiers (C4, L11-L16; C9, L15-L17) in a cheese product (Abstract).
It would have been obvious to one having ordinary skill in the art to utilize phospholipid emulsifiers as taught in Kratochvil. First, Gamay et al. discloses that the cheese sauce may comprise emulsifiers ([0015]), noting mono- and di-glycerides as examples ([0025]), as well as further indicating that the cheese sauce may comprise buttermilk powder ([0019]). MPEP 2144.06 II indicates that the substitution of equivalents known for the same purpose is prima facie
As for claim 15, Gamay et al. discloses heating the cheese sauce product to a temperature of about 50-80°C (specifically, 160°F, or 71.1°C) ([0033]).
As for claim 16, Gamay et al. discloses stirring the cheese sauce product for about 1-5 minutes after adding the emulsifier ([0033], where the process of mixing/sterilization occurs for about 5-10 minutes).
As for claim 17, Kratochvil discloses the buttermilk powder comprises phospholipids (C4, L11-L16; C9, L15-L17), which renders the claimed limitation that the phospholipid emulsifier composition comprises a phospholipid-protein complex derived from buttermilk obvious.
As for claim 18, Kratochvil discloses that the emulsifier may be buttermilk powder or phospholipids (C4, L11-L17). MPEP 2144.06 I states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” As such, combining buttermilk powder and phospholipids in any ratio would be obvious. The claimed limitation that the phospholipid emulsifier composition comprises about 5-40 wt.% isolated phospholipids is thus obvious.
As for claim 20, Gamay et al. discloses that various salts may be used, including sodium chloride and monosodium phosphate ([0026]-[0027]), such that the presence of disodium phosphate is considered optional. As such, the exclusion of disodium and/or trisodium phosphates is considered obvious. Also, Gamay et al. discloses that various texture additives/fillers may be used ([0023]-[0024]), such that the presence of hydrocolloids, guar gum, and xanthan gum is considered optional. As such, the exclusion of hydrocolloids, guar gum, or .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gamay et al. (U.S. 2009/0186129 A1) in view of Kratochvil (U.S. 4,684,533) as applied to claim 14 above, and further in view of Rivera et al. (U.S. 2012/0052181 A1).
Regarding claim 19, Gamay et al. and Kratochvil disclose the cheese sauce method of claim 14.
The cited prior art does not disclose the phospholipid emulsifier composition as being a phospholipid extract derived from a sunflower, soy, or canola-based product.
However, Kratochvil discloses that buttermilk solids comprise phospholipids that function as emulsifiers (C4, L11-L16; C9, L15-L17) in a cheese product (Abstract). Rivera et al. discloses a cheese product comprising phospholipids ([0009]), wherein the phospholipids may be obtained from soy ([0030]).
It would have been obvious to one having ordinary skill in the art to utilize phospholipid derived from soy. First, Gamay et al. discloses that the cheese sauce may comprise emulsifiers ([0015]), noting mono- and di-glycerides as examples ([0025]). MPEP 2144.06 II indicates that the substitution of equivalents known for the same purpose is prima facie obvious. Since Kratochvil discloses that suitable emulsifiers may include mono- and diglycerides or buttermilk powder (C4, L11-L17) and Rivera et al. discloses that emulsifiers may include buttermilk powder or soy ([0030]), the use of soy phospholipids as the emulsifier of Gamay et al. would be obvious to a skilled practitioner, due to all the listed components being known for use as emulsifiers in cheese products.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793